Citation Nr: 1536591	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The appellant served on active duty for training (ADT) in the Army National Guard from April 1966 to August 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2013 and December 2014, the Board remanded the case for further development.  

In June 2015, the Board referred the claim for a Veterans Health Administration (VHA) medical expert opinion, and it has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The appellant was exposed to acoustic trauma in service.  

2.  The probative medical evidence is in relative equipoise as to whether the appellant's currently diagnosed bilateral hearing loss and tinnitus are etiologically related to his in-service exposure to acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2015).

2.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus, and this represents a complete grant of the benefits sought with respect to those claimed disabilities.


II.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015). 

Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Active military service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty, or a period of inactive duty training (INACDUTRA) during which the Veteran was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





III.  Analysis
	
In this case, the appellant's service treatment records are negative for any complaints of or treatment related to hearing loss or tinnitus.  His January 1966 induction examination report reflects normal hearing via whisper test.  

At his July 1966 separation examination, the audiogram showed no evidence of hearing loss.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
o
0
0
0
0
LEFT
0
0
0
0
0

On the Report of Medical History completed upon service separation, the appellant specifically denied hearing loss or ear trouble.   
	
His DD Form 214 shows that his military occupational specialty (MOS) was a supply handler which does appear consistent with noise exposure.  However, the appellant reported that he was around artillery regularly and was exposed to loud noise from gunfire without hearing protection, and his DD Form 214 shows that he was awarded an expert badge (rifle).  The Board therefore concedes in-service acoustic trauma.
	
A post-service record received in March 2012 from "Pin Drop Hearing" reflects diagnoses of bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385, and bilateral tinnitus.  See also, December 2014 treatment record from All American Hearing Network. 
	
In a November 2012 statement (notice of disagreement), the appellant stated that he realized that his hearing had deteriorated once had been home awhile after service discharge.  
	
In January 2014, VA afforded the appellant a compensation audiological examination.  He reported having had constant bilateral tinnitus for 30+ years.  On audiogram, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
55
70
75
LEFT
30
25
80
75
75

Speech recognition score was 90 percent in the right ear and 80 percent in the left ear.  

After examining the appellant and reviewing the claims file, the January 2014 examiner, a VA staff audiologist, determined the appellant's bilateral hearing loss and tinnitus are less likely related to his service.  In rendering these opinions, the examiner stated that threshold examination upon separation from active duty did not meet the VA criteria for service connection, even after he was exposed to acoustic trauma.  The examiner did not deny exposure to noise in service, but rather stated that the exposure did not result in hearing loss that meets criteria for service connection.  The examiner stated further that the appellant's service treatment records show no treatment for, diagnosis of, or complaints consistent with, any hearing loss or tinnitus.  Further, the examiner cited Institute of Medicine (2005) research which concluded that based on current knowledge of cochlear physiology there is insufficient scientific evidence for delayed-onset hearing loss secondary to military noise exposure.  The examiner stated that hearing loss should occur at the time of the exposure.  There is not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop long after cessation of noise exposure.  The available anatomical and physiologic evidence suggests that delayed post exposure noise induced hearing loss is not likely.  It was also noted that subsequent to the appellant's military service, he worked at a chemical plant and performed glass installation work thereafter.  The appellant denied a history of recreational noise exposure, ear infections, ear surgery, and vertigo.  It was also noted that the appellant did report that his parents had hearing loss due to presbycusis.   Lastly, the examiner observed that there was no mention of tinnitus in the appellant's service treatment records.

However, the January 2014 VA opinion is inadequate because it is impermissibly based upon the absence of hearing loss and tinnitus in service.  In addition, the examiner did not address the appellant's contentions that his diminished hearing began in service.  See Ledford, supra.  Indeed, as a layperson, he is competent to report his observable symptoms.
	
Consequently, the Board remanded the claim for further clarification, and in December 2014, the same VA examiner provided an addendum in which she continued her opinion that the appellant's hearing loss is not likely related to in-service acoustic trauma.  The examiner stated that she must rely on the appellant's separation examination, as induction thresholds are not available to determine "shift."  The examiner again cited the Institute of Medicine (2005) study regarding insufficient scientific evidence for delayed-onset hearing loss secondary to military noise exposure.  The examiner also added that if hearing is normal at discharge, one can reasonably conclude that the appellant's current hearing loss is not caused by or the result of military service based on the IOM report.  Ultimately, the examiner concluded that the facts in the appellant's case do not demonstrate to a reasonable degree of certainty that a person under similar circumstances would suffer hearing loss.  The examiner did not address the appellant's tinnitus in the addendum.
	
Because the 2014 VA examiner in both opinions impermissibly relied on the absence of hearing loss and tinnitus during service, the opinions are inadequate.  

As such, the Board requested a VHA opinion to help resolve this case and it was received in August 2015.  The expert opinion is authored by a VA otolaryngologist.  This medical expert first indicated that the appellant's tinnitus and hearing loss should not be considered separately in this case.  He explained that while it is true that some people have tinnitus without measureable hearing loss and some have hearing loss without tinnitus, the majority of people with tinnitus have it along with sensorineural hearing loss.  

With regard to the medical journal articles published by of the line of research conducted by Dr. Sharon G. Kujawa, the 2015 VHA medical expert stated that the general principle that noise causes hair cell degeneration and subsequent acceleration of age-related hearing loss is well-known and accepted by many.  He stated that there are audiologists, MDs, and PhDs that might argue the other side, but the vast majority of MDs that he knows believe that frequent loud noise exposure contributes to reduced hearing later in life even if that hearing loss is not immediately demonstrated on a hearing test.  

Nonetheless, the 2015 VHA medical expert noted that the appellant's short duration of service and therefore the short duration of noise exposure, in addition to the fact that his hearing test was "perfect" on discharge, argue against significant service-related, noise-induced damage, even conceding in-service acoustic trauma.  

Ultimately, the 2015 VHA expert tended to agree with the 2014 VA audiologist that it is not at least as likely as not that the appellant's current hearing loss and tinnitus were caused by or related to in-service noise exposure based on the short duration of exposure and "perfect" hearing at discharge.  However, the expert recognized that he is well aware that his initial statements in his opinion also lend themselves to the opposite interpretation.  

The Board finds the August 2015 VHA opinion not only adequate, but highly probative as the expert had the benefit of reviewing the entire claims file, to include the negative opinions provided by the 2014 VA examiner, and presented a clear rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Also, the expert addressed the relevant medical literature to include the articles published by Dr. Kujawa et al.  

The question then becomes what is the VHA medical expert's position in this case.  Indeed, a review of the opinion reveals evidence both for and against the appellant's claims.  The medical expert recognized that the issue of etiology of the appellant's hearing loss and tinnitus is a gray matter and that he could not provide a definitive answer.  However, a definitive answer is not required because the correct standard of review for a service connection claim is "at least as likely as not."  Therefore, the Board finds that the August 2015 VHA opinion, itself, places in relative equipoise the issue of whether the appellant's bilateral hearing loss and tinnitus are related to his exposure to acoustic trauma in service.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


